DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ezal et al (US 2007/0293150) in view of Maenpa et al (US 2011/0241939).
Regarding claim 1, Ezal et al disclose a system for dynamic mode forming for a global positioning/global navigation system (i.e. “The intended platforms are small GPS munitions.” (Fig 3A; [0055]-[0056]), comprising:
a controlled reception pattern antenna (CRPA) mounted on a platform ([0055]);

a global positioning/global navigation receiver subsystem configured for null processing ([0062]), wherein a state of the platform is used to modify a reference mode and a plurality of auxiliary modes for the controlled reception pattern antenna based on an apriori look up table (LUT) to dynamically maximize a gain of the controlled reception pattern antenna (Fig 3A-3B; [0056]; [0063]; [0066]).
Ezal et al do not explicitly disclose a state of the platform is controlled in real time as claimed.  Maenpa et al teach in the same field of endeavor a global positioning/global navigation system wherein a state of the platform is controlled in real time ([0019]; [0023]; [0038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ezal et al in view of Maenpa et al to incorporate such global positioning/global navigation system wherein a state of the platform is controlled in real time as taught by Maenpa et al to gain the advantage of accurately performing the adjustments in real time; and also since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).


Regarding claim 3, Ezal et al disclose the platform is a guided projectile ([0055]).
Regarding claim 4, Ezal et al disclose given N antenna inputs, up to N modes can be formed ([0065]).
Regarding claims 7-8 and 11-12, the method claims are rejected for similar reasons as stated in the system claims 1-4 above.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ezal et al modified by Maenpa et al as applied to claims 1 and 7 above, and further in view of Cohen (US 2016/0011318).
Regarding claims 5 and 9, Ezal et al modified by Maenpa et al do not explicitly disclose a NxN complex matrix consisting of orthonormal vectors is used to create the look up table (LUT) such that the result is an N-dimensional rotation as claimed.  Cohen teaches in the same field of endeavor such NxN complex matrix consisting of orthonormal vectors is used to create the look 

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,084,540 discloses a radar or GPS receiving system uses an antenna array to produce multiple antenna beams directed toward multiple targets or spacecraft.  Stand-off jammers produce signals which tend to be received on the sidelobes of the antenna beams and to disrupt system operation.  An array of autonomous or adaptive nullers process the received signals to produce weights which adjust the antenna nulls to direct them toward the jammers.  The antenna nulls of one beam pattern are compared with the nulls of other beam patterns.  Normal between-sidelobe nulls will not occur at the same angle on all of the patterns, but those nulls generated by the nullers will occur at the same angle.  The directions to the jammers are deemed to be those directions in which all beam patterns have nulls.
US 2020/0235843 discloses a system and method for nulling or suppressing interfering signals directed toward moving platforms based, at least in part, on dynamic motion data of the moveable platform is provided.  The system may be an interference nulling system carried by a moveable platform and may include an antenna array including two or more antenna elements that generates at least one initial steerable null radiation pattern, dynamic motion data logic that determines dynamic motion data of the moveable platform; and update logic that updates the at least one initial steerable null radiation pattern based, at least in part, on the dynamic motion data.  The at least one updated steerable null radiation pattern is directed toward a direction from which interfering signals are being transmitted from an interfering signal source.
US 10,739,466 discloses a technology for mitigating global positioning system (GPS) spoofer signals.  A potentially spoofed GPS signal received via an antenna coupled to a GPS 
US 10,948,602 a technique that can provide one or more countermeasures against spoofers.  A direction from which a spoofing attack occurs is identified.  A beamformer can control an antenna pattern of a CRPA to null out signals from that direction, which can assist a GNSS receiver to avoid error induced by the spoofing attack.  Further, after two or more observations, the location of the spoofer can be identified.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646